DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 10/16/2020.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 10/22/2020 has been considered.
Allowable Subject Matter
Claims 2-21 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious a compact spectrometer system for obtaining a spectrum of a sample, comprising: a micro-lens array disposed between said optical detector and said plurality of optical filters, wherein said micro-lens array is configured to sample and decompose light received from said plurality of optical filters to form a plurality of light components corresponding to respective optical filters of said plurality of optical filters at a plurality of positions of a light sensitive surface of said optical detector, wherein said optical detector is configured to measure optical intensity as a function of said plurality of positions, in combination with the rest of the limitations of the claim.
	Claims 3-21 are allowed by the virtue of dependency on the allowed claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Yamada et al. (US 2010/0290051 A1) teaches an optical filter inserted between a sample7, and image sensor 5 acting as a photo detector element, and a lens between the optical filter and photo detector (Fig.1; paragraphs 0087-0088). However, Yamada does not teach the bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886